Citation Nr: 1212646	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  03-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Chiari malformation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974 with service in the Army Reserve from October 1975 to January 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2005, the Board denied the claim for service connection for a Chiari malformation.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In July 2006, the Court granted a Joint Motion for Remand filed by the parties, which vacated and remanded the Board's January 2005 decision.  The appeal was returned to the Board and remanded in October 2006, August 2007, April 2008, and September 2010 for further development.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2008.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's Chiari malformation, type 1, is a congenital defect. 

2.  The Veteran did not experience a superimposed disease or injury during active service that resulted in an additional disability or aggravation of his congenital Chiari malformation.  


CONCLUSION OF LAW

The Veteran's Chiari malformation is a congenital defect and was not aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a Chiari malformation, a structural defect in the cerebellum of the brain, as it was incurred due to trauma from a motor vehicle accident during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the record establishes the first element of service connection-a current disability.  Treatment records from the Columbia VA Medical Center (VAMC) show that the Veteran was first diagnosed with a Chiari malformation in January 1998.  During an August 1999 VA neurological consultation, the Veteran reported that his Chiari formation was diagnosed following a recent private MRI while he was hospitalized for a headache attack.  A June 2008 VA MRI also confirmed the presence of a mild Arnold-Chiari type 1 malformation.  

The record also demonstrates that the Veteran's Chiari malformation is a congenital defect.  The Veteran contends that his Chiari malformation was incurred during active duty service due to trauma from a motor vehicle accident.  In support of his claim, he has submitted excerpts of book and online articles, such as a fact sheet from the National Institute of Neurological Disorders and Stroke (NINDS) that indicates type 1 Chiari malformations can be acquired in certain instances.   However, the record does not contain any competent evidence specific to the Veteran indicating that his particular disability was incurred due to trauma.  In fact, the only medical opinions of record weigh against a finding that the Veteran's Chiari malformation was acquired.  A VA neurological examiner who examined the Veteran in March 2009 and rendered medical opinions in January 2011, March 2011, and December 2011 concluded that the Veteran's claimed disability was clearly and unmistakably congenital in nature and existed prior to his enlistment into active duty service.  

The Board has also considered the testimony of the Veteran that his Chiari malformation was incurred due to a motor vehicle accident during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report events that happened to him during service, but finds that his statements regarding whether his Chiari formation is congenital or acquired simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Board therefore finds that the weight of the evidence of record clearly establishes that the Veteran's Chiari malformation is a congenital defect that was present since his birth.  The Veteran's statements are not competent evidence with respect to the medical question of the etiology of his Chiari malformation, and the non-specific articles submitted in support of the claim are outweighed by the medical opinions provided by the March 2009 VA examiner.  These opinions were rendered following review of the claims file, including the Veteran's service treatment records which are negative for any evidence of a motor vehicle accident, and treatment records including a brain MRI detailing the claimed Chiari malformation.  Thus, the opinions of the March 2009 VA examiner are entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Although the Veteran's Chiari malformation is a congenital defect and was present since his birth, it was not noted upon his October 1971 enlistment examination.  However, congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  Thus, service connection is still possible for the Veteran's Chiari malformation if the evidence establishes he incurred additional disability during active duty service due to a superimposed disease or injury, such as the reported motor vehicle accident. 

The Veteran contends that his Chiari-malformation was aggravated during service due to a motor vehicle accident which resulted in additional disability consisting of chronic headaches, dizzy spells, vertigo, sleep apnea, neck pain, ringing in the ears, and throat problems.  After review of the Veteran's service treatment records and post-service medical records, the Board finds that these complaints are not attributable to his Chiari malformation and the evidence does not establish an additional disability due to a superimposed injury during service.  

Service treatment records do not support the Veteran's contentions that he incurred additional disability of his Chiari malformation.  Service records document that the Veteran complained of frequent headaches, dizzy spells, and ear, nose, and throat (ENT) problems on the October 1971 enlistment report of medical history, before his entry into active duty service.  Additionally, service records are negative for any evidence of medical treatment following the Veteran's reported motor vehicle accident.  He has never provided details on the accident-to include the date and place or the extent of his injuries.  An undated treatment record notes a single complaint of dizziness and headaches with a prior history of treatment with muscle relaxers, but the diagnosis was probable tension headaches.  The Veteran's systems, including his spine and head, were all normal at the October 1974 separation examination.  Thus, service records do not document an additional disability incurred during service.  

The post-service record also establishes that the Veteran's complaints of headaches, dizziness, and other symptoms he has associated with the Chiari malformation are due to other causes.  The Veteran was treated for headaches, dizziness, and various ENT complaints at VA facilities soon after his separation from active duty service beginning in March 1975.  However, these complaints were consistently attributed to other diagnoses such as chronic sinusitis, tension headaches, and a Eustachian tube dysfunction by the Veteran's VA doctors and private physicians.  The only medical evidence in support of the claim dates from an April 2003 VAMC neurology note, when the examining physician characterized the Veteran's dizziness and headaches as "associated to Arnold-Chiari type malformation."  The VA neurologist also found that the Veteran's vertigo and lightheadedness could be due to the Chiari malformation.  

The Board finds that this statement is outweighed by the other medical evidence of record, including the opinions of other VA physicians that the Veteran's complaints have etiologies other than the Chiari malformation.  During follow-up neurological examination in January 2005, the Veteran was neurologically normal and his headaches were again diagnosed as tension headaches, possibly migraines, with a strong anxiety component.  During a visit to the ENT clinic in May 2004, the Veteran's symptoms were found to be more suggestive of a vascular component rather than neurological.  Furthermore, the March 2009 VA examiner found that there were no current clinical signs or symptoms associated with the Veteran's Chiari malformation and the disability was not worsened during active duty service.  In subsequent medical opinions issued in January 2011, March 2011, and December 2011, the examiner further noted that a Chiari malformation only produced physical symptoms when there is compression of the cerebellar tonsils or the brain stem.  The Veteran's MRI clearly indicated that there was no such compression in this case.  In December 2011, the VA examiner noted that most of the articles submitted by the Veteran in support of his claim were not actually applicable to his specific disability, and the Veteran's treatment for headaches during service and other complaints after separation were correctly attributed to other diagnoses.  The examiner also noted that the Veteran was neurologically normal on many occasions and there were no clinical signs referable to an Arnold-Chiari formation.  As the Veteran's Chiari malformation was asymptomatic, no additional disability was incurred during service due to a superimposed injury. 

The Board finds that the medical opinions rendered by the March 2009 VA examiner and findings of the other VA doctors outweigh the opinion of the April 2003 VA physician that the Veteran's complaint of headaches, dizzy spells, and vertigo were due to his Chiari malformation.  The Board has considered the Veteran's testimony that his disability was worsened as a result of a motor vehicle accident during service, but finds that his statements regarding the medical etiology of his reported headaches, dizziness, and other symptoms is not competent evidence.  See Barr, supra.  The preponderance of the evidence clearly establishes that the Veteran's Chiari malformation did not incur additional disability due to a superimposed disease or injury during service and the claim is therefore denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2001 and November 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the January 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  With respect to the Veteran's service records, complete copies of his service treatment records were received from the National Personnel Records Center (NPRC) in January 2007 and the claims file also contains the Veteran's complete personnel records.  Attempts were made to obtain any additional records held by the Veteran's reserve units, the 3270th Army Hospital and 108th Training Command, and requests were sent to these units in September 2010, December 2010, and January 2011.  The 108th responded in January 2011 that they had no record of the Veteran, and no response was received from the 3210th.  A March 2011 memorandum from the Agency of Original Jurisdiction (AOJ) states that all the Veteran's service records would have been retired to the NPRC as the Veteran separated from reserve service prior to July 1, 2002.  Thus, further efforts to obtain the Veteran's records from his reserve units would be fruitless.  The Board also notes that information received from the South Carolina National Guard in December 2009 confirms that they have no record of the Veteran.  The Board is therefore satisfied that all available service records are associated with the claims file.

The Veteran was also provided adequate VA examinations and medical opinions in response to his claim for service connection.  In March 2009, the Veteran was provided a VA neurological examination and a medical opinion addressing the etiology of his Chiari malformation.  Another VA examination of the Veteran's headaches was performed in September 2010 and addendum opinions from the March 2009 VA examiner were added to the record in January 2011, March 2011, and December 2011.  The proffered medical opinions addressed the etiology of the Veteran's claimed disability, to include whether it was aggravated by active duty service, and referenced the Veteran's in-service and post-service treatment for conditions he has contended are due to the Chiari formation.  The Board finds that the medical opinions are adequate satisfy VA's duty to assist.  

The Board also finds that VA has complied with the numerous remand orders of the Board.  The Veteran's claim was remanded several times by the Board in decisions issued in October 2006, August 2007, April 2008, and September 2010.  The Board's remands focused on various evidentiary development such as the necessity for additional service records requests and further VA examinations and opinions.  As discussed above, all available service records have been associated with the record and the claims file contains adequate VA examinations and medical opinions that are responsive to the Board's remand instructions, to include general discussion of the Veteran's in-service and post-service treatment and the various articles submitted by the Veteran.  Additionally, VA has verified the Veteran's reserve units and service, conducted a travelboard hearing in March 2008, and most recently readjudicated the claim on appeal in January 2012.  Attempts were also made to obtain clinical records from the Dorn VAMC for the period between October 2005 and August 2007, but information from VA's online records system indicates that no records exist during this period.  The Board therefore finds that VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to service connection for Chiari malformation is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


